DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,381,873. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 

Instant Application No. 17/838959
U.S. Patent No. 11,381,873
1. (Currently Amended) A non-transitory computer-readable storage medium having computer executable instructions thereon, that when executed by a computer processor, cause the following method to be performed: 




1. A non-transitory computer-readable storage medium having computer executable instructions thereon, that when executed by a computer processor, cause the following method to be performed: receiving an association between a content playback mode change and a sub-segment of a media content segment, the association based on an indication that the content playback mode change caused the sub-segment of the media content segment to be fast-forwarded through or skipped based on: recording a first offset relative to a beginning of the media content segment at which a fast-forward through or skip command had occurred; determining or recalling from memory a second offset relative to a beginning of the media content segment at which the sub-segment starts or ends; determining that the first offset and second offset are the same or next to each other within a determined threshold value of a determined number of seconds or a determined number of frames; and determining that the content playback mode change is associated with the sub-segment of the media content segment based on the determination that the first offset and second offset are the same or next to each other within the determined threshold value of the determined number of seconds or the determined number of frames; 
receiving an association between a content playback mode change and a sub- segment of a media content segment, the association based on an indication that the content playback mode change caused the sub-segment of the media content segment to be fast-forwarded through or skipped; 
receiving an association between a content playback mode change and a sub-segment of a media content segment, the association based on an indication that the content playback mode change caused the sub-segment of the media content segment to be fast-forwarded through or skipped; 
and preventing the sub-segment of the media content segment from being provided to a user going forward based on the received association between the content playback mode change and the sub-segment.
and preventing the sub-segment of the media content segment from being provided to a user going forward based on the received association between the content playback mode change and the sub-segment.


Similarly, claims 2-12 correspond to claims 2-6 of the Patent. 

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,034,051 in view of Kandekar US Patent Publication No. 2010/0077435.

Regarding Claims 1 and 7, U.S. Patent No. 10,034,051 discloses the method and a non-transitory computer-readable storage medium having computer executable instructions thereon, that when executed by a computer processor, cause the following method to be performed: receiving an association between a content playback mode change and a sub- segment of a media content segment [U.S. Patent No. 10,034,051 Claim 1].
U.S. Patent No. 10,034,051 is silent regarding preventing the sub-segment of the media content segment from being provided to a user going forward based on the received association between the content playback mode change and the sub-segment.
Kandekar discloses preventing the sub-segment of the media content segment from being provided to a user going forward based on the received association between the content playback mode change and the sub-segment [Figure 2 S112 & S114 & [0006, 0035] the smart trick mode display system analyzes the content being rewound, skipped or fast-forwarded through, and then determines which segments of the content should not be displayed to the user].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of U.S. Patent No. 10,034,051 and Kandekar, in order to select frames to display during trick mode that may be of interest to the user, and filters frames that the user might not wish to see even inadvertently [Kandekar 0001].

	Regarding Claims 2 and 8, the combination of U.S. Patent No. 10,034,051 and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the computer executable instructions, when executed by a computer processor, further cause the following to be performed: repeating the preventing, for a plurality of sub-segments of media content [Kandekar 0036].

Regarding Claims 3 and 9, the combination of U.S. Patent No. 10,034,051 and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the sub-segment of the media content segment is an advertisement [Kandekar 0048 undesirable content may include content such as an advertisement].

Regarding Claims 4 and 10, the combination of U.S. Patent No. 10,034,051 and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the computer executable instructions, when executed by a computer processor, further cause the following to be performed: recording the media content segment before receiving the association between a content playback mode change and the sub-segment of a media content segment [Kandekar 0050; recorded football game].

Regarding Claims 5 and 11, the combination of U.S. Patent No. 10,034,051 and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the recording the media content segment includes recording the media content segment in a memory buffer to enable the user to perform a rewind function on the media content segment while viewing a broadcast of the media content segment in real time or while receiving the media content segment as streaming video [Kandekar 0030 Streaming media].

Regarding Claims 6 and 12, the combination of U.S. Patent No. 10,034,051 and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the entire media content segment is previously recorded prior to the media content segment being played by the user [Kandekar 0050; recorded football game].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowra US Patent Publication No. 2010/0280876 in view of Kandekar US Patent Publication No. 2010/0077435.

Regarding Claims 1 and 7, Bowra discloses a  method and a non-transitory computer-readable storage medium having computer executable instructions thereon, that when executed by a computer processor, cause the following method to be performed:
receiving an association between a content playback mode change and a sub- segment of a media content segment [0045, 0053; record including the tag associated with the ad is created indicating whether a use is interested or not based on the user skipping the portion of the ad], the association based on an indication that the content playback mode change caused the sub-segment of the media content segment to be fast-forwarded through or skipped [0027-0028; The interface and the media playing application include well known controls allowing users to play, pause, rewind, fast forward and skip segments of content]. 
Bowra fails to clearly disclose preventing the sub-segment of the media content segment from being provided to a user going forward based on the received association between the content playback mode change and the sub-segment.
In an analogous art, Kandekar discloses preventing the sub-segment of the media content segment from being provided to a user going forward based on the received association between the content playback mode change and the sub-segment [Figure 2 S112 & S114 & [0006, 0035] the smart trick mode display system analyzes the content being rewound, skipped or fast-forwarded through, and then determines which segments of the content should not be displayed to the user].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bowra and Kandekar, before the effective filing date of the invention, in order to select frames to display during trick mode that may be of interest to the user, and filters frames that the user might not wish to see even inadvertently [Kandekar 0001].

	Regarding Claims 2 and 8, the combination of Bowra and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the computer executable instructions, when executed by a computer processor, further cause the following to be performed: repeating the preventing, for a plurality of sub-segments of media content [Kandekar 0036].

Regarding Claims 3 and 9, the combination of Bowra and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the sub-segment of the media content segment is an advertisement [Kandekar 0048 undesirable content may include content such as an advertisement].

Regarding Claims 4 and 10, the combination of Bowra and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the computer executable instructions, when executed by a computer processor, further cause the following to be performed: recording the media content segment before receiving the association between a content playback mode change and the sub-segment of a media content segment [Kandekar 0050; recorded football game].

Regarding Claims 5 and 11, the combination of Bowra and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the recording the media content segment includes recording the media content segment in a memory buffer to enable the user to perform a rewind function on the media content segment while viewing a broadcast of the media content segment in real time or while receiving the media content segment as streaming video [Kandekar 0030 Streaming media].

Regarding Claims 6 and 12, the combination of Bowra and Kandekar disclose a method and a non-transitory computer-readable storage medium wherein the entire media content segment is previously recorded prior to the media content segment being played by the user [Kandekar 0050; recorded football game].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424